Name: Commission Regulation (EEC) No 1388/83 of 31 May 1983 amending Regulation (EEC) No 1822/77 as regards collection of the co-responsibility levy in the milk and milk products sector during the 1983/84 milk year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 141 /46 Official Journal of the European Communities 1 . 6 . 83 COMMISSION REGULATION (EEC) No 1388/83 of 31 May 1983 amending Regulation (EEC) No 1822/77 as regards collection of the co-responsibility levy in the milk and milk products sector during the 1983/84 milk year 1 . Article 2 ( 1 ) is replaced by the following : ' 1 . During the 1983/84 milk year the amount of the levy per 100 kilograms of cow's milk shall be : (a) as regards the general rate mentioned in Article 2 (4) of Regulation (EEC) No 1079/77, 0,5486 ECU ; (b) as regards the reduced rate under Article 1 (3) of Regulation (EEC) No 1079/77, 0,4115 ECU.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets for milk and milk products ('), as last amended by Regulation (EEC) No 1 209/83 (2), and in particular Article 6 thereof, Whereas the general rate of the co-responsibility levy applicable during the 1983/84 milk year is 2 % of the target price for milk for that milk year and the reduced rate applicable to the first 60 000 kilograms per producer per year in less-favoured areas is there ­ fore, pursuant to Article 1 (3) of Regulation (EEC) No 1079/77, 1,5 % of the target price ; Whereas it is consequently necessary to adjust the figures given in Articles 2 ( 1 ) and 5 (2) of Commission Regulation (EEC) No 1822/77 (3), as last amended by Regulation (EEC) No 2480/82 (4) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, 2 . The first subparagraph of Article 5 (2) is replaced by the following : '2 . During the 1983/84 milk year the amount of the levy per 100 kilograms of skimmed milk or buttermilk for which the aid mentioned in para ­ graph 1 is given shall be : (a) as regards the general rate mentioned in Article 2 (4) of Regulation (EEC) No 1079/77, 0,6035 ECU ; (b) as regards the reduced rate under Article 1 (3) of Regulation (EEC) No 1079/77, 0,4526 ECU.' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1822/77 is hereby amended as follows : Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 May 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 131 , 26 . 5 . 1977, p. 6 . (2) OJ No L 132, 21 . 5 . 1983, p. 6 . (') OJ No L 203 , 9 . 8 . 1977, p. 1 . (4) OJ No L 264, 14 . 9 . 1982, p. 10 .